§
  CRYSTAL YANEZ,                                                  No. 08-19-00055-CV
                                                  §
  Appellant,                                                         Appeal from the
                                                  §
  v.                                                               448th District Court
                                                  §
  DAVID HERNANDEZ, JR.,                                         of El Paso County, Texas
                                                  §
  Appellee.                                                       (TC# 2016DCV0289)
                                                  §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from the Appellant and her sureties, if any, see TEX.R.APP.P. 43.5, on the judgment and

all costs, for which execution issue. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF AUGUST, 2020.


                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.